Case 1:20-cv-00966-EGS Document 2-2 Filed 04/14/20 Page 1 of 2
CIVIL COVER SHEET

JS-44 (Rev. 6/17 DC)

 

I. (a) PLAINTIFFS

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF
(EXCEPT IN U.S. PLAINTIFF CASES)

STEFANIA MAURIZI,

outside US

DEFENDANTS

UNITED STATES DEPARTMENT OF STATE,

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT

CIN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

(c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)

Alia L. Smith (#992629), BALLARD SPAHR LLP, 1909 K
Street, NW, 12th Floor, Washington, DC 20006, Tel:
202-661-2200, email: smithalia@ballardspahr.com

ATTORNEYS (IF KNOWN)

 

 

1 U.S. Government
Plaintiff

© 2 U.S. Government
Defendant

IL BASIS OF JURISDICTION
(PLACE AN x IN ONE BOX ONLY)

IIL. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
oO 3 Federal Questi PIF DFT PIF DFT
ederal Question
(U.S. Government Not a Party) | Citizen of this State © 1 Oo 1 Incorporated or Principal Place O 4 O 4
of Business in This State
O 4 Diversity ws . Citizen of Another State O 2 O 2 Incorporated and Principal Place O 5 O 5
Undicate Citizenship of Busi in Another §
Parties in item III) i of Business in Another State
Citizen or Subject of a oO 3 O 3
Foreign Country Foreign Nation O 6 O 6

 

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 

O A. Antitrust

[-]410 Antitrust

 

© B. Personal Injury/
Malpractice

[_] 310 Airplane

[_] 315 Airplane Product Liability

[__] 320 Assault, Libel & Slander

CJ 330 Federal Employers Liability

[__] 340 Marine

[__] 345 Marine Preduct Liability

[1] 350 Motor Vehicle

[__] 355 Motor Vehicle Product Liability

[_] 360 Other Personal Injury

| 362 Medical Malpractice

[J 365 Product Liability

| 367 Health Care/Pharmaceutical
Personal Injury Product Liability

[__] 368 Asbestos Product Liability

 

© C. Administrative Agency
Review

CJ 151 Medicare Act

Social Security
[__] 861 HIA (1395ff)

[_] 862 Black Lung (923)

[_] 863 DIWC/DIWW (405(g))

[—] 864 SSID Title XVI

[_] 865 RSI (405(g))

Other Statutes

[__] 891 Agricultural Acts

[__] 893 Environmental Matters

[__] 890 Other Statutory Actions (If
Administrative Agency is
Involved)

 

© D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category
may be selected for this category of
case assignment.

*(f Antitrust, then A governs)*

 

 

 

 

 

 

© E. General Civil (Other) OR O F. Pro Se General Civil
Real Property Bankruptcy Federal Tax Suits [__] 462 Naturalization
C_] 210 Land Condemnation LJ 422 Appeal 27 USC 158 [__] 870 Taxes (US plaintiff or Application
[1220 Foreclosure [__] 423 Withdrawal 28 USC 157 defendant) [] 465 Other Immigration
Rent, Lease & Ejectment 71 IRS-Third Party 26 U; Actions
230 & Ej 871 IRS-Thi 26 USC
240 Torts to Land risoner Petitions
CJ Pri Petiti 7609 [__] 470 Racketeer Influenced
[_]245 Tort Product Liability Jae Mardeone Forfeiture/Penal & Corrupt Organization
540 Mandamus & Other Forfeiture/Penalty .
[_]290 All Other Real Property J aneal [_] 625 Drug Related Seizure of [__] 480 Consumer Credit
550 Civil Rights [_] 490 Cable/Satellite TV
Personal Property | 555 Prison Conditions Property 21 USC 881 eye age
_. . ue 690 Other [__] 850 Securities/Commodities/
[__]370 Other Fraud CI 560 Civil Detainee — Conditions CI
[__]371 Truth in Lendi f Confi t Exchange
ruth in Lending of Confinemen 896 Arbitration
[]380 Other Personal Property Other Statutes . CI eo .
D Property Rights [__] 375 False Claims Act [__] 899 Administrative Procedure
Product Liability [_] 830 Patent 3729(a)) Agency Decision
[_] 835 Patent — Abbreviated New [__] 400 State Reapportionment | [_] 950 Constitutionality of State
Drug Application | 430 Banks & Banking Statutes
[1] 840 Trademark [_] 450 Commerce/ICC [__] 890 Other Statutory Actions
Rates/etc. (if not administrative agency
[__] 460 Deportation review or Privacy Act)

 

 

 
Case 1:20-cv-00966-EGS Document 2-2 Filed 04/14/20 Page 2 of 2

 

© G. Habeas Corpus/
2255

[_] 530 Habeas Corpus — General

| 510 Motion/Vacate Sentence

[__] 463 Habeas Corpus — Alien
Detainee

O H. Employment
Discrimination

[__] 442 Civil Rights - Employment
(criteria: race, gender/sex,
national origin,
discrimination, disability, age,
religion, retaliation)

*(If pro se, select this deck)*

© I. FOIA/Privacy Act

cx] 895 Freedom of Information Act
C] 890 Other Statutory Actions
(if Privacy Act)

*(If pro se, select this deck)*

O J. Student Loan

[_]152 Recovery of Defaulted
Student Loan
(excluding veterans)

 

© K. Labor/ERISA
(non-employment)

710 Fair Labor Standards Act
CJ
[_] 720 Labor/Memt. Relations

740 Labor Railway Act

y
[_] 751 Family and Medical
Leave Act
790 Other Labor Litigation
ig

CJ 791 Empl. Ret. Inc. Security Act

 

O L. Other Civil Rights
(non-employment)

[__]441 Voting (if not Voting Rights
Act)

[__]443 Housing/Accommodations

[__]440 Other Civil Rights

[__]445 Americans w/Disabilities —
Employment

[__]446 Americans w/Disabilities —
Other

[__]448 Education

 

O M. Contract

[1] 110 Insurance

[_] 120 Marine

[J 130 Miller Act

140 Negotiable Instrument

| 150 Recovery of Overpayment
& Enforcement of
Judgment

(1153 Recovery of Overpayment
of Veteran’s Benefits

[__] 160 Stockholder’s Suits

[__]190 Other Contracts

[__]195 Contract Product Liability

[__] 196 Franchise

 

O N. Three-Judge
Court

[__] 441 Civil Rights — Voting
(if Voting Rights Act)

 

V. ORIGIN
© 1 Original O 2 Removed
Proceeding from State
Court

oO 3 Remanded

O 4 Reinstated O 5 Transferred

O 6 Multi-district oO 7 Appeal to

O 8 Multi-district

from Appellate or Reopened from another Litigation District Judge Litigation —
Court district (specify) from Mag. Direct File
Judge

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
5 USC 552(a)(4)(B) -- seeking release of US Dep't of State records

 

 

 

 

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND $ Check YES only if demanded in complaint
COMPLAINT ACTION UNDER F-R.CP. 23 JURY DEMAND: YES NO
VIII. RELATED CASE(S) (See instruction) YES _ NO [xX] If yes, please complete related case form
IF ANY
DATE: 4/14/2020 SIGNATURE OF ATTORNEY OF RECORD /s Alia L. Smith

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44

Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

I. COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

Til. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction

under Section II.

IV. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
nature of suit found under the category of the case.

VI. CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

VI.
the Clerk’s Office.

RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.

 
